Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections Not Based on Prior Art
Claims 1 – 7, 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The original disclosure did not use the term “surrounds” to describe the position of the inlet channel member relative to the inlet.  While ipsis verbis correspondence between claim language and the original disclosure is not required, it is also apparent that the inlet channel member does not “surround” the inlet as the putting green surrounds a golf hole, or as the gum wrapper surrounds a stick of chewing gum.


    PNG
    media_image1.png
    685
    289
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    1313
    732
    media_image2.png
    Greyscale

One of skill reading the original disclosure at [0047], to wit,

    PNG
    media_image3.png
    259
    473
    media_image3.png
    Greyscale
,
a portion of [0048] in which the term “positioned on” is used in another context, to wit,

    PNG
    media_image4.png
    71
    468
    media_image4.png
    Greyscale
,
and Fig. 7, cutaway Fig. 11, and Fig 13 – 19, 

    PNG
    media_image5.png
    498
    187
    media_image5.png
    Greyscale
    
    PNG
    media_image6.png
    329
    173
    media_image6.png
    Greyscale
         
    PNG
    media_image7.png
    827
    801
    media_image7.png
    Greyscale


would have understood “inlet channel 28 is positioned over the inlet 20” to mean “inlet channel 28 is positioned laterally adjacent to the inlet 20.”   Accordingly, this rejection based on “surrounds” may be overcome by amending claim 1 as follows:  “an inlet channel member positioned in said storage volume and [surrounding] adjacent to said inlet.”
	Similarly, the original disclosure does not clarify what “being coupled to an inlet sidewall” (emphasis added) means, especially in view of the original and reasonably clear disclosure of the inlet channel 28 being positioned on the inner surface of the inlet’s sidewall given use of the term “positioned on” in the context of describing placement of the interceptor plate on the very same sidewall as the inlet channel 28.  This rejection based on “being coupled to an inlet sidewall” may be overcome by amending that phrase to, “being positioned on an inlet sidewall.”
	Similarly, the term “interior surface” used in connection with the inlet channel member because a) and “interior surface” of the inlet channel 28 was not originally disclosed, b) the terms “interior surface” and “exterior surface” are disclosed in the context of cover 42 to distinguish the cover’s lower surface which faces the storage volume from the cover’s upper surface which faces in the opposite direction away from the storage volume, and c) all surfaces of the inlet channel member are interior to the container.  The disclosure reasonably supports, however, the notion that a surface of the inlet channel member 28 faces the inlet.  Accordingly, the rejection based on the “interior surface” phrase may be overcome by amending claim 1 as follows:  “[S]aid inlet channel member including an [interior] inlet-facing surface positioned a select distance from said inlet sidewall.”1
	Per claim 23, the phrase “said grease interceptor” lacks antecedent basis.
Per claim 25, the phrase “said grease interceptor” lacks antecedent basis.

§ 112(a) Rejection
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 requires both a single cylindrical sidewall, an inlet through the sidewall, and an inlet channel member having a surface positioned “a select distance” from the inlet sidewall.  The original disclosure does not describe an apparatus having a single cylindrical sidewall and an inlet channel member having an “interior surface” / i.e., “inlet-facing surface”2 positioned “a select distance” from the inlet sidewall.  
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an inlet channel member having a planar inlet-facing surface and a planar inlet sidewall that is “a select distance” from the channel member’s “interior” / inlet-facing surface, it does not reasonably provide enablement for the same wherein the inlet sidewall is cylindrical.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Follow-up to a Discussion Point raised during Interview of 5/19/22 
	In support of Applicant’s discussion point, a person having ordinary skill in the art would have indeed recognized that redirection of influent flow to a container by a structure akin to applicant’s “inlet channel member” would have been expected to redirect flow both downwardly and back towards the inlet sidewall, as shown, for example, by USP 4832846 to Gavin.

    PNG
    media_image8.png
    212
    181
    media_image8.png
    Greyscale

Discussion of Selected Prior Art
	USP 20020139736 to Stever at [0118] describes inlet baffle 200 to render the influent flow less turbulent / more laminar.
	USP 5101849 describes an inlet baffle 18 assembled from a sheet along folds. 
	USP 4097380 describes at Fig 4 and Fig. 2 an inlet baffle having an inlet-facing surface located a selected distance from the inlet sidewall.
	USP 6012020 describes an inlet baffle 5 and an outlet baffle 6 each of which is coupled to its respective sidewall and each having an inlet- or outlet-facing surface positioned a selected distance from the inlet/outlet sidewall.
	USP 4334991 to Beede describes inlet and outlet baffles to block lateral flow (col 1line 38).  Note also aperture 18.  Note also covers on lid wherein the exterior diameter is larger than the interior diameter.
                      
    PNG
    media_image9.png
    835
    645
    media_image9.png
    Greyscale
    
    PNG
    media_image10.png
    832
    876
    media_image10.png
    Greyscale

	Note that inlet baffle 2 of USP 3630370 to Quinn does not meet the “a selected distance” limitation of claim 1 because while the inlet sidewall 1 is planar, the inlet-facing surface of the inlet baffle is not planar but rather concave. 

    PNG
    media_image11.png
    401
    134
    media_image11.png
    Greyscale

See also USP 2143248 to Otto for inlet baffles 24 and interceptor plates 30, 31

    PNG
    media_image12.png
    905
    489
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    180
    242
    media_image13.png
    Greyscale


Prior Art Rejections
Claims 1 – 2, 4, 5, 27 are rejected under 35 U.S.C. 103 as being unpatentable over USP 4832846 to Gavin in view of USP 8202432 to Al-Ghamdi.
USP 4832846 to Gavin describes inlet baffle structures meeting the “selected distance” limitation of claim 1, as well as the “interceptor plate” limitation:  See Gavin’s structure 24.  Gavin discloses:
	
    PNG
    media_image14.png
    124
    477
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    574
    738
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    672
    741
    media_image16.png
    Greyscale

	Gavin does not describe:

    PNG
    media_image17.png
    306
    909
    media_image17.png
    Greyscale

USP 8202432 to Al-Ghamdi describes 

    PNG
    media_image17.png
    306
    909
    media_image17.png
    Greyscale

	It would have been obvious to have provided the Gavin treatment tank with the middle wall 30 described by Al-Ghamdi in order to optimize decontamination of wastewater (col 2 line 36) by providing multiple chambers within a single wastewater treatment tank.  The chambers are separated by an internal wall, such as wall 30.
	Per claim 4, in the Gavin/Al-Ghamdi combination, flow is redirected at least twice:  Influent directed downwardly and up and over the Al-Ghamdi-suggested middle wall. 

    PNG
    media_image18.png
    148
    832
    media_image18.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over USP 4832846 to Gavin in view of USP 8202432 to Al-Ghamdi, as applied to claim 1 above, further in view of USP 7029162.
Although one of skill reading Gavin or Al-Ghamdi would have understood that other tank geometries, e.g., cylindrical, it is USP 7029162 that is cited for inlet and outlet baffles 403 having a non-planar (convex) inlet-facing surface at “a selected distance” from the complementarily-shaped concave sidewall of a single sidewall treatment tank having a cylindrical geometry.

    PNG
    media_image19.png
    130
    208
    media_image19.png
    Greyscale


Claims 23, 25, 26 are rejected under 35 U.S.C. 103 as being unpatentable over USP 4832846 to Gavin in view of USP 8202432 to Al-Ghamdi, as applied to claim 1 above, further in view of USP 4334991 to Beede.
Beede covers on the tank lid wherein the exterior diameter is larger than the interior diameter.
                          
    PNG
    media_image10.png
    832
    876
    media_image10.png
    Greyscale

It would haven obvious to have employed a coverrd tank with access lids, e.g., covers of the type described by Beede having a sloping cover sidewall through its thickness.
	Per claim 25, it would have been obvious to have vented any enclosed tank ro vessel to ambient environment wherever there is a potential build-up of gaseous or noxious material, e.g., in septic or other type of wastewater treatment tanks.
 Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over USP 4832846 to Gavin, USP 8202432 to Al-Ghamdi, and USP 4334991 to Beede, as applied to claim 23 above, further in view of USP 20210140164 to Brown.  Brown at Fig 4 and accompanying text teaches that grade rings are convention materials in construction of cover lids for septic tanks.  Accordingly, it would have been obvious to have formed the sloping sides of the Beede cover using grade rings.

Allowable Subject Matter
	Objection is made to claims 3 and 6 for dependence on a rejected base claim, but would be allowable if presented in independent form, and amended to overcome any non-art based objections or rejection, if any, set forth in this Office action.  Per claim 3, the prior art does not suggest the claim-recited limitation:

    PNG
    media_image20.png
    121
    884
    media_image20.png
    Greyscale

	Objection is made to claims 21 – 22 for dependence on a rejected base claim, but would be allowable if presented in independent form, and amended to overcome any non-art based objections or rejection, if any, set forth in this Office action.  
Claims 28-29 are allowable.

Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim construction note:  An “inlet channel member having a … surface positioned a select distance from [the] inlet sidewall” clearly encompasses the embodiments shown in Fig. 13 – 19 having a single inlet-facing planar surface provided that the inlet sidewall is also planar and parallel to the inlet-facing surface of the inlet channel member (recall Euclid’s Fifth Postulate), but equally clearly does not cover the embodiments depicted at Fig. 20 – 22 each of which has an inlet-facing nonplanar, i.e., concave, surface that cannot be said to be “a” select distance from the inlet sidewall.   
        
        2 Please see the examiner’s suggested claim 1 amendment to overcome the §112(b) rejection based on “interior surface”, supra.